                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



RICKY WHEELER, personally and as the
Special Administrator of the Estate of
Gretchen Konrad, deceased, and as
the father and natural guardian of
L.W., a minor,
              Plaintiff,

       vs.                                               No. 17-2249-JTM

UNITED STATES OF AMERICA,
            Defendant.




                             MEMORANDUM AND ORDER


       This matter is before the court on the plaintiff’s Motion for Continuance and

Appointment. (Dkt. 112). The plaintiff, Ricky Wheeler, asks for the appointment of a

guardian ad litem to represent the interests of the minor child, L.W., and for continuance

of the currently scheduled trial. The parties also jointly ask for the scheduling of a status

conference to address the case.

       “As a general matter, ‘a federal court cannot appoint a guardian ad litem in an

action in which the infant or incompetent already is represented by someone who is

considered appropriate under the law of the forum state.’” Rice ex rel. CIR v. Cornerstone

Hosp., 589 Fed.Appx. 688, 691 (5th Cir. 2014) (quoting 6A Charles Alan Wright, Arthur R.

Miller & Mary Kay Kane, FEDERAL PRACTICE          AND   PROCEDURE § 1570, p. 665 (2010)).
However, “Rule 17(c) empowers a federal court to appoint a next friend if the infant's

legal representative is unable or refuses to act.” Susan R.M. by Charles L.M. v. N.E. Indep.

Sch. Dist., 818 F.2d 455, 458 (5th Cir.1987); see also Ad Hoc Comm. of Concerned Teachers v.

Greenburgh No. 11 Union Free Sch. Dist., 873 F.2d 25, 29 (2d Cir.1989) (Rule 17(c) “gives a

federal court power to authorize someone other than a lawful representative to sue on

behalf of an infant or incompetent person where that representative is unable, unwilling

or refuses to act or has interests which conflict with those of the infant or incompetent.”).

          The court has an obligation to “exercise oversight of the minors' interests and to

be protective of their claims.” Rice, 589 Fed.Appx. at 691. “The minor's best interests are

of paramount importance [and] the ultimate ‘decision as to whether or not to appoint [a

guardian ad litem] rests with the sound discretion of the district court.” Sam M. v. Carcieri,

608 F.3d 77, 85 (1st Cir. 2010), quoting Developmental Disabilities Advocacy Ctr., Inc. v.

Melton, 689 F.2d 281, 285 (1st Cir.1982)). See Rodriguez v. City of New York, 2011 WL

2259745, *2 (E.D.N.Y. 2011) (appointing third-party representative in place of parents).

          The court has reviewed the plaintiff’s submission and finds good cause for the

appointment of a guardian ad litem pursuant to Fed. R. Civ. P. 17(c). The court hereby

appoints Michael J. Fleming to represent L.W.’s interests in the present Kansas civil

action.

          Given this appointment, the court agrees that the present trial setting should be

and hereby is continued. By separate Order, the court will arrange for a status conference

to schedule a new trial date.

                                               2
      IT IS SO ORDERED this day of February, 2019 that plaintiff’s Motion for

Appointment and Continuance (Dkt. 112) is granted as provided herein.




                                      s/ J. Thomas Marten
                                      J. Thomas Marten, Judge




                                         3
